Exhibit 10.37

Deferred Stock Units Agreement

This Agreement made by and between Motorola Solutions, Inc. (“Motorola” or the
“Company”) and the undersigned Non-Employee Director (“Director”) of the
Motorola Board of Directors (“Board”) is effective as of                     ,
200    .

WHEREAS, Director is acquiring the right to receive shares of Motorola common
stock in the future in the form of deferred stock units (the “Deferred Stock
Units”); and

WHEREAS, this right to receive Deferred Stock Units is conditioned upon the
Director executing and delivering to Motorola an agreement evidencing the terms,
conditions and restrictions applicable to the Deferred Stock Units.

NOW THEREFORE, Motorola and Director mutually agree as follows:

1. The Deferred Stock Units that are subject to this Agreement are being issued
to Director pursuant to the Motorola Omnibus Incentive Plan of 2006 or such
other Motorola equity incentive plan as designated by the Compensation and
Leadership Committee of the Board, and are subject to the terms and conditions
of the applicable plan. If a term is used but not defined, it has the meaning
given such term in the applicable plan.

2. The Deferred Stock Units that are subject to this Agreement will be all of
the Deferred Stock Units issued to the Director in lieu of cash compensation
earned on or after January 1, 200    , pursuant to the applicable plan and the
election form executed by Director that is on file with Motorola.

3. The Deferred Stock Units may not be sold, assigned, transferred, pledged or
encumbered by Director at any time.

4. Upon Director’s separation from service (within the meaning of Section 409A
of the Internal Revenue Code, as amended (the “Code”)) with the Company, the
Company shall at its election, either: (i) establish a brokerage account for the
Grantee and credit to that account the number of shares of Motorola common stock
equal to the number of Deferred Stock Units then credited to the Director’s
account as a result of this Agreement, plus a cash payment equal to the value of
any fractional Unit so credited; or (ii) deliver to the Grantee a certificate
representing the number of shares of Motorola common stock equal to the number
of Deferred Stock Units then credited to the Director’s account as a result of
this Agreement, plus a cash payment equal to the value of any fractional Unit so
credited.

5. Upon Motorola’s payment of a dividend with respect to its common stock, the
number of Deferred Stock Units credited to the Director shall be increased by
the number obtained by dividing (a) the amount of the dividend the Director
would have received had the Director owned a number of shares of Motorola common
stock equal to the number of Deferred Stock Units then credited to his or her
account by (b) the closing price of the Motorola common stock on the day before
the date of the dividend payment, as reported for the New York Stock
Exchange-Composite Transaction in The Wall Street Journal, Midwest Edition.

In the event a dividend is paid in shares of stock of another company or in
other property, the Director will be credited with the number of shares of that
company or the amount of property



--------------------------------------------------------------------------------

which would have been received had the Director owned a number of shares of
Motorola common stock equal to the number of Deferred Stock Units credited to
his or her account and any such shares and property shall be delivered to the
Director upon Director’s separation from service (within the meaning of
Section 409A of the Code) with the Company.

6. If the number of outstanding shares of Motorola common stock is changed as a
result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Deferred Stock Units subject to this
award shall be adjusted to correspond to the change in the outstanding shares of
common stock.

7. Except with respect to dividends (as described above), the Director shall
have no rights as a stockholder of Motorola with respect to the Deferred Stock
Units including the right to vote until delivery of certificates representing
shares of Motorola common stock in satisfaction of the Deferred Stock Units.

8. No assets or shares of Motorola common stock shall be segregated or earmarked
by Motorola in respect of any Deferred Stock Units granted hereunder. The grant
of Deferred Stock Units hereunder shall not constitute a trust and shall be
solely for the purpose of recording an unsecured contractual obligation of the
Company.

9. All questions concerning the construction, validity and interpretation of
this Agreement shall be governed by and construed according to the law of the
State of Illinois without regard to any state’s conflicts of law principles. Any
disputes regarding this Agreement shall be brought only in the state or federal
courts of Illinois.

10. This award is intended to comply with Section 409A of the Code and shall be
interpreted and administered in a manner consistent with this intent.

11. The 2006 Omnibus Plan and the Prospectus for the 2006 Omnibus Plan are
available at upon request to Global Rewards, 1303 East Algonquin Road,
Schaumburg, IL 60196 (847) 576-7885.

In Witness Whereof, the parties have executed this Agreement as of the date
first above-written.

 

    Motorola Solutions, Inc.

 

    By:  

 

Signature of Director      

 

    Title:  

 

Name of Director (Please Print)      

 

2